Title: To John Adams from Benjamin Stoddert, 2 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 2nd Septr 1799

The ship Chesapeak, building at Balto. by the Citizens, is yet unprovided with a Commander. The Citizens will not recommend a Captain; but I have understood that Capt. Henry Geddes, who has long been an Applicant for a command in the Navy, and recommended by Doctor Latimer, his brother in law, Mr Bayard & others, would be agreable to them. He appears to be a man of understanding: and has been sometime in the public service in the brig Sophia to Algiers.
I have, therefore, the honor to enclose a Commission for Capt Geddes, which will require your signature, should you think fit that the appointment should be made.
I have the honor to be with the greatest / respect and esteem, sir, your most / obedient humble servant

Ben Stoddert